Citation Nr: 1616591	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left shoulder disability, to include as secondary to service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2012, the Board denied the instant claim.  The Veteran subsequently appealed such denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Veteran's representative at the Court level and VA's General Counsel agreed to a Joint Motion for Partial Remand (JMR) to remand the part of the Board's September 2012 decision that specifically denied entitlement to service connection for left shoulder disability.  The Court granted the JMR in an Order dated February 2013, and therefore, such issue was remanded to the Board for further adjudication.

The Board remanded the appeal for further development in July 2013, February 2014, December 2014, and September 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

One of the reasons for the Board's multiple remands specifically concerns addressing the Veteran's contention that he has left shoulder disability that has been aggravated by his service-connected right shoulder disability.  The Veteran's representative submitted multiple Appellant Briefs specifically asserting such aggravation.  See November 2013 Appellant's Brief at 3; November 2014 Appellant's Brief at 3.  Significantly, the JMR directed the Board to seek clarification, with support by adequate rationale, as to whether or not the Veteran's left shoulder diagnoses, to include arthralgia and tendonitis noted in a January 2011 VA examination, "was caused or is aggravated by the service-connected right shoulder disability."  See February 2013 JMR at 3.  Additionally, the JMR stated that the January 2011 VA examiner did not provide adequate supporting rationale for a negative opinion pertaining to the Veteran's assertion regarding "overuse" of, or overreliance on, his left shoulder because of his right shoulder disability.

While the Board most recently requested such clarification in the September 2015 remand directives, such opinion was not provided by a VA examiner.  Instead, in a November 2015 addendum opinion, the VA examiner incorrectly stated that questions A and B are exact duplicates, and accordingly, the examiner would only address question A.  The Board notes that questions A and B, to which the examiner refers, concerns direct causation and aggravation, respectively.  Therefore, because the examiner specifically declined to address whether or not the Veteran's claimed left shoulder disability has been aggravated by his service-connected right shoulder disability, such an aggravation opinion with adequate supporting rationale should be provided on remand to ensure substantial compliance not only with the Board's September 2015 remand instructions, but also with the February 2013 JMR.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Furthermore, the Board notes that the evidence, to include an August 2014 supplemental statement of the case (SSOC) and the November 2013 Appellant's Brief, refers to a September 2013 VA examination, which apparently addressed the Veteran's left shoulder.  However, it does not appear that such VA examination is currently associated with the Veteran's claims file, and thus, it should be located and associated with his claims file, pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

In light of the remand, updated VA medical records should also be requested.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated, relevant VA treatment records.  Specifically, locate and associate with the Veteran's claims file, the September 30, 2013, VA examination noted in the August 2014 SSOC.

2.  Thereafter, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present left shoulder disability.  The examination should be by a different examiner than the one who provided the November 2015 addendum, if possible).  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's left shoulder, to include consideration of the left shoulder arthralgia and tendonitis noted by the January 2011 VA examiner.  Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's assertion that he has a left shoulder disability that is secondary to his service-connected right shoulder disability.

The examiner should opine as to the following:

A. Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left shoulder disability, to include arthralgia and tendonitis, is related to the Veteran's military service.

B. If not, whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left shoulder disability, to include arthralgia and tendonitis, is caused OR aggravated by (i.e., permanently increased in severity) his service-connected right shoulder disability.  In this regard, the examiner should consider the Veteran assertion that his service-connected right shoulder disability resulted in overuse of, or overreliance, on his left shoulder.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




